DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the first process includes: forming an insulating film within a trench implemented in a device structure and forming, 10as the second material structure, a channel film of a second material on the insulating film within the trench; and after forming the channel film, forming, as the first material structure, a core portion of a first material filing an empty space within the trench and a laser receiving pad of the first material on a top surface of the device structure to be connected to the core portion, and 15wherein the second process includes heating or melting the second material by radiating the laser onto the laser receiving pad to reduce a resistance of the channel film” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “wherein the first process includes: forming a bottom electrode within a trench implemented in a device structure; forming, as the second material structure, a dielectric film of a second material on the bottom electrode within the trench; and 15forming, as the first material structure, a top electrode of a first material on the dielectric film within the trench and a laser receiving pad of the first material on a top surface of the device structure to be connected to the top electrode, and wherein the second process includes heating or melting the second material by radiating the laser onto the laser receiving pad to increase a dielectric constant of the dielectric film” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5. Also, the prior art of record does not teach “wherein the first process includes: forming a gate oxide film to form a transistor structure of a memory device; 15forming, as the second material structure, a polysilicon film on the gate oxide film; and sequentially forming, as the first material structure, a titanium nitride (TiN) film, a tungsten nitride (WN) film, a tungsten silicide (WSi) film, or a tantalum nitride (TaN) film and a tungsten (W) film on the polysilicon film, and wherein the second process includes heating or melting at least a part of the polysilicon 20film by radiating the laser onto the tungsten film to reduce an equivalent oxide thickness (EOT) of the transistor” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8. Also, the prior art of record does not teach “wherein the first process includes: forming, as the second material structure, a dielectric film to form a transistor structure of a logic device; and sequentially forming, as the first material structure, a titanium nitride (TiN) film and a 10tungsten (W) film on a polysilicon film, and wherein the second process includes heating or melting at least a part of the polysilicon film by radiating the laser onto the tungsten film to reduce an equivalent oxide thickness (EOT) of the transistor” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9. Also, the prior art of record does not teach “wherein the first process includes forming, as the second material structure, a photosensitive film on the first material structure, and wherein the second process includes baking the photosensitive film by radiating the laser 17onto the first material structure” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        July 8, 2022